PER CURIAM.
Appellant appeals his conviction and sentence for attempted robbery with a firearm. Appellant was charged with robbery with a firearm. He first urges, as error, the refusal of the trial court to instruct the jury on the lesser included offenses of robbery with a weapon and robbery without a firearm, deadly weapon, or other weapon. We agree with the decision of the majority in Wheat v. State, 433 So.2d 1290 (Fla. 1st DCA 1983), that it was error not to give the requested instructions which were necessarily included lesser offenses of the charged offense of robbery with a firearm. However, we further conclude that the error was harmless. Appellant was convicted of attempted robbery with a firearm, which is a second degree felony that is equivalent in punishment with the lesser of the above crimes for which he requested an instruction. Thus, he could not have received any lesser punishment for those *330crimes than the crime for which he was convicted.
Appellant’s other points are also without merit.
Affirmed.
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.